DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2009/0184518 hereinafter “Nakamura”) in view of Gardner et al. (USP 5,658,159).
In regards to claims 1, 16, and 17, Nakamura discloses a coupling part (see fig. 4) for a hose coupling, comprising:
an annular element (30);
a number of coupling elements (16) arranged at or on the annular element and configured to engage on a corresponding coupling element of a corresponding coupling part for the purpose of forming a coupling, the coupling elements being shaped like a hook (shown in fig. 4); and
a wall surface (radially inner surface of each element “16”) provided on the inward directed side of the hook-like coupling element, wherein the wall surface partially follows the contour of the annular element (shown in fig. 4)
Nakamura does not disclose the wall surface provided at an angle of chamfer to the main throughflow direction of the coupling part, wherein the wall surface is provided at the angle of chamfer.
However, Gardner teaches that it is known to provide similar coupling elements (34) with chamfering (64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the wall surface of Nakamura with a chamfer, in order to facilitate coupling of the coupling elements with the coupling elements of the other annular element, as taught by Gardner at column 6, lines 10-12.
In regards to claims 2, 10, and 11, while Nakamura does not disclose the angle being 5 to 15 degrees, specifically 15 degrees, the chamfer angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nakamura to have the angle be 5 to 15 degrees, specifically 15 degrees, as the chamfer angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 3, Nakamura further discloses a locating surface (16c) provided on the coupling element and directed substantially in the peripheral direction of the annular element, wherein the locating surface is provided at a locating angle to the main throughflow direction of the coupling part (shown in fig. 4).
In regards to claims 4, 12, 13, and 15, while Nakamura does not expressly disclose the angle being ten degrees; the locating angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nakamura to have the angle ten degrees, as the locating angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 5, Nakamura further discloses a locking element (32) configured to lock an arranged corresponding coupling part.
In regards to claim 6, Nakamura further discloses the locking element is provided with a spring (32c).
In regards to claim 7, Nakamura further discloses at least six coupling elements (fig. 4 shows six elements).
In regards to claims 8 and 9, Nakamura discloses a hose coupling (see fig. 4) for coupling a hose or hose part, the coupling comprising two coupling parts , wherein each coupling part comprises:
an annular element (30);
a number of coupling elements (16) arranged at or on the annular element and configured to engage on a corresponding coupling element of a corresponding coupling part for the purpose of forming a coupling, the coupling elements being shaped like a hook (shown in fig. 4); and
a wall surface (radially interior surface of each element “16”) provided on the inward directed side of the hook-like coupling element, wherein the wall surface partially follows the contour of the annular element (shown in fig. 4)
Nakamura does not disclose the wall surface provided at an angle of chamfer to the main throughflow direction of the coupling part, wherein the wall surface is provided at the angle of chamfer.
However, Gardner teaches that it is known to provide similar coupling elements (34) with chamfering (64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the wall surface of Nakamura with a chamfer, in order to facilitate coupling of the coupling elements with the coupling elements of the other annular element, as taught by Gardner at column 6, lines 10-12.
Regarding the method steps of claim 9, it is axiomatic that the mere presence of said structural elements is indicative that these elements were “provided” or “coupled” and therefore the various steps have been met.
In regards to claim 14, Nakamura further discloses at least eight coupling elements (paragraph [0047] discloses nine).
In regards to claims 18 and 19, Nakamura  further discloses the locating surface is provided at the location angle (shown in fig. 4).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/18/2022